Case 8:19-cv-00423-WFJ-SPF Document 57 Filed 07/09/19 Page 1 of 16 PageID 810




                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                                TAMPA DIVISION


CHRISTOPHER MARK PARIS and
OXEBRIDGE QUALITY
RESOURCES
INTERNATIONAL, LLC,

        Plaintiffs,

v.                                                           Case No: 8:19-cv-00423-T-02SPF

WILLIAM LEVINSON, LEVINSON
PRODUCTIVITY SYSTEMS, PC, a
Pennsylvania corporation, GUBERMAN PMC,
a Connecticut corporation, DARYL
GUBERMAN, and DONALD LABELLE,

        Defendants.



                                             ORDER

        This matter comes to the Court on motions to dismiss filed by Defendants

Levinson, Levinson Productivity Systems, PC (LPS), Guberman, and LaBelle.

Dkts. 8, 9, 20, 25.1 Plaintiffs Paris and Oxebridge Quality Resources International,

LLC (“Oxebridge”) have responded in opposition. Dkts. 32, 37. The Court heard

argument on May 31, 2019. Dkt. 48. Defendants Guberman, Guberman PMC



1
 Plaintiffs have voluntarily dismissed without prejudice their claims against Defendant Smith,
individually, and d/b/a/ Cayman Business Systems. Dkt. 36. As such, Smith’s motion to dismiss is due to
be denied as moot. Dkt. 14.
Case 8:19-cv-00423-WFJ-SPF Document 57 Filed 07/09/19 Page 2 of 16 PageID 811




(GPMC), and LaBelle did not attend the noticed hearing. Id. The Court DENIES

the motions.

                                         BACKGROUND

        Plaintiff Paris is a resident of Tampa, Florida and founder of Oxebridge, a

Florida corporation with its principal place of business in the same city. Dkt. 1 ¶¶

11-12, 45, 53-55. Defendant Levinson is a Pennsylvania resident who operates

LPS, a Pennsylvania corporation, to facilitate his consulting business. Dkt. 25 ¶ 4;

Dkt. 25-2. Defendant Guberman is domiciled in Connecticut and is the owner and

operator of GPMC, which is also registered in Connecticut. Dkt. 47 ¶ 4. Defendant

LaBelle is a resident of Massachusetts. Dkt. 9 ¶ 4. The parties are all involved in

the international standardization community, and this suit stems from an ongoing

feud that has mostly taken place over the internet.

        Plaintiffs’ Complaint alleges that Defendants have engaged in tortious

conduct including trademark infringement, civil conspiracy, defamation, and

interference with business relationships. Dkt. 1. All but one of the Defendants have

moved to dismiss the Complaint for lack of personal jurisdiction.2 Defendants

LaBelle and Guberman also move to dismiss the counts against them for lack of


2
  Defendant Guberman and GPMC filed a joint motion to dismiss. Dkt. 8. The Court struck the pro se
motion as to GPMC because Local Rule 2.03 provides that “[a] corporation may appear and be heard only
through counsel admitted to practice in the Court pursuant to Rule 2.01 or Rule 2.02.” Dkt. 10. On July 2,
2019, GPMC informed the Court that it retained counsel, though the counsel’s membership to practice in
the Middle District of Florida has lapsed. Dkt. 54. No appearance to date has occurred for GPMC. It is in
risk of imminent default.


                                                    2
Case 8:19-cv-00423-WFJ-SPF Document 57 Filed 07/09/19 Page 3 of 16 PageID 812




subject matter jurisdiction and for Plaintiffs’ failure to provide a short and plain

statement of the claim. Fed. R. Civ. P. 8(a), 12(b)(1).3

                                            DISCUSSION

         The Court first determines that it has personal jurisdiction over Defendants.

The Court then finds that dismissal for lack of subject matter jurisdiction and under

Rule 8 of the Federal Rules of Civil Procedure is inappropriate.

    I.      Personal Jurisdiction

         Plaintiff bears the burden of “establishing a prima facie case of personal

jurisdiction over a nonresident defendant.” Zapata v. Royal Caribbean Cruises,

Ltd., No. 12-21897-civ, 2013 WL 1100028, at *2 (S.D. Fla. Mar. 15, 2013)

(citation omitted). Where a defendant submits affidavits to the contrary, “the

plaintiff is required to substantiate the jurisdictional allegations in the complaint by

affidavits or other competent proof, and not merely reiterate the factual allegations

in the complaint.” Polskie Linie Oceaniczne v. Seasafe Transport A/S, 795 F.2d

968, 972 (11th Cir. 1986) (citation omitted). “[If] a plaintiff proffers no competent

evidence to establish jurisdiction in opposition to the denials of the jurisdictional

allegations contained in the defendant’s affidavit, a district court may find the



3
 Guberman’s and LaBelle’s request to seal documents in this case is denied for their failure to comply
with Local Rule 1.09. The rule requires a party to move to seal a paper. The motion must identify and
describe the paper proposed for sealing, state the necessity for filing and sealing the paper, explain why “a
means other than sealing is unavailable or unsatisfactory,” propose a duration for the seal, and provide a
memorandum of legal authority to support the seal. Defendants did not comply with this rule.


                                                     3
Case 8:19-cv-00423-WFJ-SPF Document 57 Filed 07/09/19 Page 4 of 16 PageID 813




defendant’s unrebutted denials sufficient to negate the plaintiff’s jurisdictional

allegations.” Zapata, 2013 WL 1100028, at *2 (citation omitted).

      The Court’s inquiry is two-fold: “(1) whether personal jurisdiction exists

over the nonresident defendant . . . under Florida’s long-arm statute, and (2) if so,

whether that exercise of jurisdiction would violate the Due Process Clause of the

Fourteenth Amendment to the U.S. Constitution.” Louis Vuitton Malletier, S.A. v.

Mosseri, 736 F.3d 1339, 1350 (11th Cir. 2013) (citation omitted). The Court finds

that jurisdiction exists under the state long-arm statute and that exercise of

jurisdiction would not violate due process.

      1. Florida’s Long-Arm Statute

      Under Florida’s long-arm statute, a nonresident submits to specific

jurisdiction by, among other things, “[c]omitting a tortious act within this state.”

Fla. Stat. § 48.193(1)(a)(2). Because the Court finds that Plaintiff has satisfied

subsection (a)(2) as to all Defendants, the Court need not determine whether it

possesses general jurisdiction or specific jurisdiction under an alternate basis.

      The gravamen of Plaintiffs’ claims is the allegedly defamatory statements

Defendants posted online. These statements aver that, among other things, Paris is

bankrupt, that Oxebridge does not exist, and that Paris supports terrorism. Dkt. 1 ¶

61-62. Plaintiff also alleges that Levinson registered the copycat domain name

www.oxebridge.biz and other sites that contained defamatory statements against



                                           4
Case 8:19-cv-00423-WFJ-SPF Document 57 Filed 07/09/19 Page 5 of 16 PageID 814




Plaintiffs. Id. ¶ 63. Defamatory material was also posted on other websites. Id. ¶

76.

      According to Plaintiff, Guberman and LaBelle “often reposted information

originally posted by Levinson or Smith, in order to disparage and defame Paris.”

Id. ¶ 145. Plaintiffs also allege that Defendants, along with former Defendant

Smith, “have worked together reposting defamatory material against the Plaintiffs,

commenting on the defamatory posts and adding additional defamatory material.”

Id. ¶ 42. Furthermore, Guberman and LaBelle allegedly disseminated over “180

‘press releases,’ videos, postings and publications defaming Paris, which were

circulated internationally through LaBelle’s network of press release distribution

companies,” including online. Id. ¶¶ 157, 160. Guberman and LaBelle have also

allegedly posted defamatory content on Youtube and LinkedIn, among other

websites. Id. ¶¶ 161, 165.

      Plaintiffs further allege that Guberman and LaBelle harassed Oxebridge

clients, including those based in Florida, causing the loss of Florida clients. Id. ¶

26. According to the Plaintiffs, Guberman also recorded a phone conversation

between Paris in Florida and a third party, the contents of which Guberman and

LaBelle distributed online. Id. ¶¶ 24, 146. That recording contained allegedly

defamatory content, including that Oxebridge was bankrupt. Id. ¶ 148.




                                           5
Case 8:19-cv-00423-WFJ-SPF Document 57 Filed 07/09/19 Page 6 of 16 PageID 815




      As it relates to section 48.193(1)(a)(2), Florida Statutes, the Florida Supreme

Court has stated:

          [A]llegedly defamatory material about a Florida resident placed
          on the Web and accessible in Florida constitutes an “electronic
          communication into Florida” when the material is accessed (or
          “published”) in Florida. In the context of the World Wide Web,
          given its pervasiveness, an alleged tortfeasor who posts
          allegedly defamatory material on a website has intentionally
          made the material almost instantly available everywhere the
          material is accessible. By posting allegedly defamatory material
          on the Web about a Florida resident, the poster has directed the
          communication about a Florida resident to readers worldwide,
          including potential readers within Florida. When the posting is
          then accessed by a third party in Florida, the material has been
          “published” in Florida and the poster has communicated the
          material “into” Florida, thereby committing the tortious act of
          defamation within Florida.

Internet Solutions Corp. v. Marshall, 39 So. 3d 1201, 1214-15 (Fla. 2010); see also

Catalyst Pharm., Inc. v. Fullerton, 748 F. App’x 944, 947-48 (11th Cir. 2018)

(finding that “mere accessibility” does not satisfy section 48.193(1)(a)(2)).

      While most if not all of the statements published on the internet are

undeniably “accessible” in Florida, Plaintiffs also allege that at least one of the

challenged statements suggesting the insolvency of Oxebridge—made during the

phone conversation recorded and published by Guberman and LaBelle—has been

accessed by clients in Florida and has damaged Paris’s reputation. Dkt. 32-1 at 4-5.

It is thus of little import for the long-arm statute that Guberman or LaBelle might




                                           6
Case 8:19-cv-00423-WFJ-SPF Document 57 Filed 07/09/19 Page 7 of 16 PageID 816




not have known that Paris was in Florida at the time of the conversation. Dkt. 47 at

2.

      Plaintiffs also allege that Levinson and LPS have operated websites with

names confusingly similar to the website of Oxebridge, a Florida corporation (e.g.,

www.oxebridge.biz). This was a dispute heard by the World Intellectual Property

Organization, and forms the basis of Plaintiffs’ trademark infringement claims.

Dkt. 1 ¶¶ 63-73, 245-46; see also Licciardello v. Lovelady, 544 F.3d 1280 (11th

Cir. 2008) (finding online trademark infringement of Florida resident’s name

satisfies Florida long-arm statute).

      Plaintiffs additionally allege that while Paris was scheduled to provide a

2017 training seminar in Cocoa Beach, Florida, Levinson used some of the above

websites to promote competing training events “with the false claim that

[Levinson’s] courses are ‘internationally recognized and, unlike [Paris], do not

encourage their customers to take illegal tax deductions.’” Dkt. 1 ¶ 118; Dkt. 37-1

¶¶ 17-18. Plaintiffs suggest that this statement referred to—and defamed—Paris’s

Florida training event. Seemingly in response to the allegation, Levinson declares

that, while he did promote “training seminars offered in Florida by SAE

International, Bureau Veritas, BSI and SAI Global on [his] website,” he “did not

receive any compensation or endorsements” and does not have any financial

interest in those entities. Dkt. 25-2 ¶¶ 22-24. But Levinson’s statements do not



                                         7
Case 8:19-cv-00423-WFJ-SPF Document 57 Filed 07/09/19 Page 8 of 16 PageID 817




affect whether, as alleged, Levinson committed a tortious act in Florida. Plaintiffs

further bolster the record with a sample email from Levinson’s alleged defamatory

“email campaign” to a Florida-based entity that apparently Paris had listed as a

business contact or reference. Dkt. 37-1 at 8-9; Dkt. 37-3.

        In their motions and with very similar language, Guberman and LaBelle

deny many of Plaintiffs’ allegations. Dkts. 8-9. For example, they deny that they

illegally recorded the phone conversation and that they posted defamatory

information about Paris. And Guberman denies harassing—and even speaking

“directly to or communicat[ing] by phone or email” with—AM Metals, one of

Plaintiffs’ purported Florida-based clients. Dkt. 47 at 2; see also Dkt. 1 ¶ 26.

        These broad, conclusory denials of the allegations—especially provided in a

motion and not an affidavit4—are insufficient to avoid personal jurisdiction. And,

in any event, the underlying question of whether any published content was

defamatory is not before the Court where Plaintiff has “substantiate[d] the

jurisdictional allegations in the complaint by affidavits or other competent proof.”

See Polskie Linie Oceaniczne, 795 F.2d at 972. This is true even if any

surreptitious recording were lawful, so long as any false statements in the

recording were published to a third party in Florida. Defendants’ general


4
 Guberman later filed an affidavit to support his motion to dismiss, but again the denials lack the
specificity required to refute the allegations, affidavits, and other competent proof set forth by Plaintiffs.
Dkt. 47.


                                                       8
Case 8:19-cv-00423-WFJ-SPF Document 57 Filed 07/09/19 Page 9 of 16 PageID 818




suggestion that Plaintiff does not have Florida clients or customers is insufficient

to overcome the allegations and competent evidence that Plaintiffs have set forth.

The Court finds section 48.193(1)(a)(2), Florida Statutes, satisfied as to all

Defendants.5

         2. Due Process

         Turning to constitutional due process, specific personal jurisdiction cases

require a court to “examine[] (1) whether the plaintiff s claims ‘arise out of or

relate to’ at least one of the defendant’s contacts with the forum; (2) whether the

nonresident defendant ‘purposefully availed’ himself of the privilege of conducting

activities within the forum state, thus invoking the benefit of the forum state’s

laws; and (3) whether the exercise of personal jurisdiction comports with

‘traditional notions of fair play and substantial justice.’” Louis Vuitton Malletier,

S.A., 736 F.3d at 1355. “The plaintiff bears the burden of establishing the first two

prongs, and if the plaintiff does so, a defendant must make a compelling case that

the exercise of jurisdiction would violate traditional notions of fair play and

substantial justice.” Id. (citation and quotation marks omitted).




5
 Contrary to LPS’s argument, the Court does not at this stage deem it necessary to distinguish between the conduct
of LPS and Levinson. LPS admits that it is “wholly owned by Levinson as its President, since 2001, solely for the
purpose of facilitating Levinson’s profession as a consultant.” Dkt. 25 at 2. It is not clear to the Court that, in
promoting other training events in Florida and in contacting a listed reference of Paris, Levinson was not working
for LPS. Levinson further represented LPS when he visited Florida to attend a technical conference and attend two
appearances on behalf of himself and LPS as plaintiffs in litigation against Paris in Hillsborough County. Id. at 3.



                                                         9
Case 8:19-cv-00423-WFJ-SPF Document 57 Filed 07/09/19 Page 10 of 16 PageID 819




           1. Arising out of or Relating to

           The inquiry into whether Plaintiffs’ claims “arise out of or relate to at least

 one of [Defendants’] contacts with the forum” focuses on “the direct causal

 relationship between the defendant, the forum, and the litigation.” Louis Vuitton,

 736 F.3d at 1355-56 (citations omitted). Here, Plaintiffs’ claims arise out of or

 relate to Defendants’ contacts with the forum. This includes publication of

 allegedly defamatory material about Florida residents that is accessible in Florida,

 including statements that were accessed by third parties in Florida. In terms of

 Levinson’s conduct, this also includes making allegedly defamatory statements

 directly to Plaintiffs’ Florida-based clients and in connection with a competing

 training seminar in Florida.

           2. Purposeful Availment

           A defendant’s conduct constitutes purposeful availment under the Calder6

 effects test where his tort “(1) was intentional; (2) was aimed at the forum state;

 and (3) caused harm that the defendant should have anticipated would be suffered

 in the forum state.” Louis Vuitton, 736 F.3d at 1356-57 (citation omitted). The

 Supreme Court has clarified that “in determining whether the tortious act was

 expressly aimed at the forum state under the Calder effects test, a ‘mere injury to a

 forum resident is not a sufficient connection to the forum.’” Estes v. Rodin, 259 So.


 6
     Calder v. Jones, 465 U.S. 783 (1984).


                                               10
Case 8:19-cv-00423-WFJ-SPF Document 57 Filed 07/09/19 Page 11 of 16 PageID 820




 3d 183, 193 (Fla. 3d DCA 2018) (quoting Walden v. Fiore, 571 U.S. 277, 289-90

 (2014)). The “proper question is not where the plaintiff experienced a particular

 injury or effect but whether the defendant’s conduct connects him to the forum in a

 meaningful way.” Walden, 571 U.S. at 290.7

         In challenging purposeful availment—a component of constitutional due

 process—Defendants Levinson and LPS rely chiefly on Estes, a state court case

 involving only defamatory statements made in a closed group on a social media

 website. The court in Estes first noted that unrefuted allegations that Florida

 residents in the closed group had accessed the statements was sufficient to satisfy

 section 48.193(1)(a)(2), Florida Statutes. 259 So. 3d at 191. Looking to Walden,

 the court then found that “because the only link between Appellees and Florida is

 the alleged injury to Appellants, Appellants failed to satisfy the purposeful

 availment prong of the due process analysis.” Id. at 194.

         But an injury can still be relevant insofar as it may connect a plaintiff to a

 forum in a meaningful way, and certainly the conduct alleged here is more

 extensive than the statements in a closed social media group in Estes. And Walden

 itself did not involve internet-based conduct, but rather a suit in Nevada against a


 7
   Alternatively, the traditional purposeful availment analysis looks to whether a defendant’s contacts with
 the forum state “(1) are related to the plaintiff’s cause of action; (2) involve some act by which he
 purposefully availed himself of the privileges of doing business within the forum; and (3) are such that
 the defendant should reasonably anticipate being haled into court in the forum.” Louis Vuitton, 736 F.3d
 at 1356-57 (citations omitted). The Court need not run through this analysis in light of its finding under
 Calder.


                                                     11
Case 8:19-cv-00423-WFJ-SPF Document 57 Filed 07/09/19 Page 12 of 16 PageID 821




 law enforcement officer who stopped two Nevada residents at an airport in Atlanta.

 571 U.S. at 289. The officer’s actions in Georgia “did not create sufficient contacts

 with Nevada simply because [the officer] allegedly directed his conduct at

 plaintiffs whom he knew had Nevada connections.” Id.

       Here, though they are the ones to cite Estes, Levinson and LPS present the

 easier case. Defamation is an intentional tort, Lozada v. Hobby Lobby Stores, Inc.,

 702 F. App’x 904, 909 (11th Cir. 2017), and, in addition to postings on various

 websites (including those that allegedly infringe upon Plaintiffs’ trademark),

 Levinson allegedly made defamatory statements to a Florida-based client or

 reference of Paris. Statements were also made concerning a competing training

 seminar in Florida. This constitutes activity directed at the forum state.

       Though unnecessary to the Court’s analysis, it is also worth noting that

 Levinson has presented at a professional conference for standards in Florida. In a

 subsequent declaration, Paris states that Levinson intentionally downplayed the

 significance of this presentation. Dkt. 37-1 at 3-6. Moreover, Levinson and LPS

 are plaintiffs in an ongoing lawsuit against Plaintiffs in Hillsborough County, Dkt.

 21-1 ¶ 20; Dkt. 20-2 at 3—purposeful availment indeed.

       As for Guberman and LaBelle, it bears repeating that the many statements at

 issue concerned Florida residents, were accessible in Florida, and some of them

 were accessed by a third party in Florida. To use the language of Walden,



                                           12
Case 8:19-cv-00423-WFJ-SPF Document 57 Filed 07/09/19 Page 13 of 16 PageID 822




 Guberman and LaBelle “create[d] contacts with the forum State,” 571 U.S. at 291,

 when they allegedly (possibly illegally) recorded a phone conversation of a Florida

 resident, posted that recording—along with other defamatory statements—on

 various generally accessible internet sites, and some of the statements were

 accessed by third parties in Florida. See Lovelady 544 F.3d at 1285-88 (finding

 purposeful availment for intentional tort that targeted Florida resident and resident

 suffered injury in the state); see also Tobinick v. Novella, No. 9:14-CV-80781,

 2015 WL 328236, at *7 (S.D. Fla. Jan. 23, 2015) (citing Lovelady in finding

 purposeful availment in defamation case).

       It was moreover foreseeable that Defendants’ conduct would lead to

 Plaintiffs’ injuries. Indeed, as alleged, that seemed to be the very purpose of the

 conduct. See, e.g., Dkt. 1 ¶ 138. The Courts thus finds that all the Defendants have

 purposefully availed themselves of the forum state of Florida.

       3. Fair Play and Substantial Justice

       Though Plaintiffs have satisfied the first two prongs of the due process

 inquiry, the Court nonetheless notes that to determine whether the exercise of

 personal jurisdiction comports with fair play and substantial justice the following

 considerations are relevant: “(1) the burden on the defendant; (2) the forum’s

 interest in adjudicating the dispute; (3) the plaintiff’s interest in obtaining

 convenient and effective relief; and (4) the judicial system’s interest in resolving



                                            13
Case 8:19-cv-00423-WFJ-SPF Document 57 Filed 07/09/19 Page 14 of 16 PageID 823




 the dispute.” Louis Vuitton, 736 F.3d at 1358 (citation and quotation marks

 omitted).

          Put simply, no Defendant has demonstrated a substantial burden sufficient to

 overcome Plaintiffs’ interest in their chosen forum, or Florida’s interest in

 protecting its residents against tortious conduct. Though Connecticut,

 Massachusetts, and Pennsylvania do not border Florida, nor are they foreign

 countries with a different legal system or official language. What is more, one of

 the Defendants has filed suit in Hillsborough County and has made court

 appearances. Dkt. 20-2 at 3. Exercising jurisdiction as to any Defendant does not

 offend substantial justice and fair play.

    II.      Subject Matter Jurisdiction

          Defendants Guberman and LaBelle also argue that the Complaint “contains

 allegations regarding several defendants unknown to me. Therefore, it is

 impossible for me to answer allegations made about multiple defendants in

 multiple[] states representing multiple companies in which I have no business or

 professional relationship. I motion to dismiss for lack of subject matter jurisdiction

 under Rule 12(b)(1).” Dkt. 8 at 2; Dkt. 9 at 2. Defendant appears to raise a facial

 attack on subject matter jurisdiction, which limits the Court’s analysis to the

 Complaint. See Carmichael v. Kellogg, Brown & Root Servs., Inc., 572 F.3d 1271,

 1279 (11th Cir. 2009).



                                             14
Case 8:19-cv-00423-WFJ-SPF Document 57 Filed 07/09/19 Page 15 of 16 PageID 824




           Defendants seem to argue that because they are not familiar with some of the

 other Defendants (though which ones is unclear), they will be unable to

 meaningfully respond to Plaintiffs’ allegations in their Answers. In responding to a

 pleading, however, a party “that lacks knowledge or information sufficient to form

 a belief about the truth of an allegation must so state[.]” Fed. R. Civ. P. 8(b)(5). In

 any event, Defendants provide no authority for the proposition that this warrants

 dismissal with prejudice for lack of subject matter jurisdiction. The motion is

 denied.

    III.      Short and Plain Statement

           The same Defendants also move in passing for the Court to dismiss the

 Complaint “as prolix and against the rules for a short plain statement of the claim.”

 Dkt. 8 at 2; Dkt. 9 at 1. Though the Complaint is relatively long at 64 pages (with

 subsequent exhibits totaling nearly 400 pages, Dkt. 4) and does contain potentially

 irrelevant factual allegations and legal authority, this is not a reason to dismiss the

 Complaint. See Bell v. Fla. Highway Patrol, 325 F. App’x 758, 759-60 (11th Cir.

 2009) (citations omitted) (finding that though the complaint contained “many

 confusing citations and allegations” and was “no paragon of notice pleading,” it

 was “good enough,” and that a court “may dismiss a complaint for failure to

 comply with Rule 8(a) only if the plaintiff can prove no facts that would entitle

 him to relief”). The motion is denied.



                                            15
Case 8:19-cv-00423-WFJ-SPF Document 57 Filed 07/09/19 Page 16 of 16 PageID 825




                                    CONCLUSION

       The Court denies the motions to dismiss the Complaint. Dkts. 8, 9, 20, 25. In

 light of Plaintiffs’ notice of voluntary dismissal, Dkt. 36, all counts against

 Defendant Smith in the Complaint are dismissed without prejudice. Dkt. 1.

 Defendant Smith’s motion to dismiss is denied as moot. Dkt. 14.

       DONE AND ORDERED at Tampa, Florida, on July 9, 2019.



                                         /s/ William F. Jung
                                         WILLIAM F. JUNG
                                         UNITED STATES DISTRICT JUDGE


 COPIES FURNISHED TO:
 Counsel of Record
 Pro se parties




                                           16
